

EXHIBIT 10.1
 
FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 


This FIRST AMENDMENT (the “Amendment”) to the Registration Rights Agreement is
made and entered into as of November 12, 2008, by and among ISCO International,
Inc., a Delaware corporation (the “Company”), Alexander Finance, L.P., an
Illinois limited partnership (“Alexander”), and Manchester Securities Corp., a
New York corporation (“Manchester”).
 
W I T N E S S E T H:
 
WHEREAS, on August 18, 2008, the Company, Alexander, and Manchester entered into
that certain Registration Rights Agreement (the “Registration Rights
Agreement”); and


WHEREAS, the parties desire to amend the Registration Rights Agreement to
provide for certain changes as more fully set forth herein.


A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the covenants and agreements herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1. Definitions.  All capitalized terms used herein and not defined or amended
herein shall have the meanings ascribed to them in the Registration Rights
Agreement.


2. Amendments.  The parties hereby agree to amend the Registration Rights
Agreement as follows:


a)  
Replace Section 2(a)(i) in its entirety with the following:



“But in any event before June 1, 2009, prepare and file a registration statement
with the Commission pursuant to Rule 415 under the Securities Act on Form S-3
under the Securities Act (or in the event that the Company is ineligible to use
such form, such other form as the Company is eligible to use under the
Securities Act provided that such other form shall be converted into a Form S-3
as soon as Form S-3 becomes available to the Company) covering resales by the
Holders as selling stockholders (not underwriters) of the Registrable Securities
and, to the extent practicable, no other securities (the “Registration
Statement”), which Registration Statement, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), shall
state that such Registration Statement also covers the resale of such
indeterminate number of additional shares of Common Stock as may be issued upon
conversion of the Notes by reason of stock splits, stock dividends or similar
transactions.  The number of shares of Common Stock initially included in such
Registration Statement shall be no less than 15,000,000 and the Company shall
amend such Registration Statement or file additional Registration Statements to
cover the number of additional shares of Common Stock that may be issued or
issuable pursuant to the terms of the Notes in the event that the number of
shares of Common Stock initially registered is insufficient.  Nothing in the
preceding sentence will limit the Company’s obligations to reserve shares of
Common Stock pursuant to Section 3(d) of the Notes.  Thereafter the Company
shall use its best efforts to cause such Registration Statement and other
filings to be declared effective as soon as possible, and in any event before
September 1, 2009 (or, if the SEC elects to review the Registration Statement,
before November 1, 2009) (the “Effectiveness Deadline”).  Without limiting the
foregoing, the Company will promptly respond to all SEC comments, inquiries and
requests, and shall request acceleration of effectiveness at the earliest
possible date.


Notwithstanding the foregoing, at any time after March 31, 2009, either Lender
may demand by written notice to the Company (a “Demand Notice”), that the
Company prepare and file the Registration Statement as soon as possible
following the date of the Demand Notice (the “Demand Date”), but not later than
the date that is 30 days following the Demand Date (which date may be earlier
than June 1, 2009).  Thereafter, the Company shall use its best efforts to cause
the Registration Statement to be declared effective as soon as possible, but not
later than 60 days from the Demand Date (the “Demand Effectiveness Deadline”).”


b)  
Replace Section 2(b)(i)(A) in its entirety with the following:



“In the event that such Registration Statement has not been declared effective
by the Effectiveness Deadline or the Demand Effectiveness Deadline as
applicable, or the Company at any time fails to issue unlegended Registrable
Securities to the extent required by Article 5 of the Loan Agreement, then the
Company shall pay each Holder (other than (i) in the case of a Registration
Statement not declared effective, a Holder of Registrable Securities that the
Company could exclude from registration in accordance with Section 9 and (ii) in
the case of a failure to issue unlegended certificates in accordance with the
Loan Agreement, a Holder that is not a party to, including as a permitted
assignee bound to, the Loan Agreement) a Monthly Delay Payment (as defined
below) with respect to each successive 30-day period (or portion thereof
appropriately prorated) thereafter that effectiveness of the Registration
Statement is delayed or failure to issue such unlegended Registrable Securities
persists.”


c)  
Replace Section 2(b)(ii)(A) in its entirety with the following:



“In the event that the Company fails, refuses or for any other reason is unable
to cause the Registrable Securities covered by the Registration Statement to be
listed (subject to issuance) with the Principal Market (as defined in the Notes)
at all times during the period (“Listing Period”) from the date (“Effectiveness
Commencement Date”) which is the earlier of the effectiveness of the
Registration Statement and September 1, 2009 (or, if the SEC elects to review
the Registration Statement, November 1, 2009) until such time as the
registration period specified in Section 5 terminates, then the Holder shall
have available the remedies set forth in Section 4(b) of the Notes.”


3.           Entire Agreement; Amendment.  This Registration Rights Agreement,
as amended hereby, together with the Loan Agreement, the Notes and the
agreements and documents contemplated hereby and thereby, contains the entire
understanding and agreement of the parties.


4.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the internal laws of the State of New York, without regard
to choice of laws principles.


5.           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed an original, but all of
which counterparts together shall constitute but one agreement.


6.           Full Force and Effect.  Except as specifically modified or amended
by the terms of this Amendment, the Registration Rights Agreement and all
provisions contained therein are, and shall continue, in full force and effect.






{Signature Page Follows}

 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first written above.
 


ISCO INTERNATIONAL, INC.


By: /s/ Gary Berger                                                      
Name: Gary Berger
Its:           Chief Financial Officer




ALEXANDER FINANCE, L.P.


By: /s/ Bradford T. Whitmore
Name: Bradford T. Whitmore
 President, Bun Partners, Inc.
Its:           General Partner




MANCHESTER SECURITIES CORPORATION


By: /s/ Elliot Greenberg                                                      
Name:      Elliot Greenberg
Its:           Vice President

[Signature Page to First Amendment to Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 
